Irvine, C.
This case was submitted under that portion of rule 2, which provides that a cause may be submitted at any time upon a written stipulation of the parties on printed briefs accompanied by, or containing, an agreed printed abstract of the record and evidence upon which the case is to be determined. On examination it is found that the parties have complied with the rule only by printing in one of the briefs the agreed statement of facts upon which the case was determined in the district court. This statement refers to a chattel mortgage in controversy, which was evidently before the district court as part of the evidence, but this mortgage is not preserved in the abstract. The correctness of the judgment may, and probably does, depend upon the terms of this mortgage, and as we cannot, in a case submitted under this rule, look beyond the printed abstract, we must presume the missing evidence was such as to justify the judgment.
Affirmed.